DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-8 and 10-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of copending Application No. 17/301,784. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of instant application claims 1-8 and 10-17 are found in patent application 17/301,784 claims 11-18 and 1-8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 9, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0202715 to Petrov in view of U.S. Patent Application Publication No. 2017/0331375 to Chen.
As to Claim 1:
Leibowitz discloses, in FIGs. 9 and 2A, by way of background:
a drive-sense circuit (906) coupled to a variable impedance load (802n, 802p, 814n, 814p, Z), wherein the drive-sense circuit comprises: . . . 
. . . a regulated current source circuit (906) operable to: 
generate a regulated current signal (output of current driver P7 to regulator node 904) based on an analog regulation signal (output of 924;  ¶ [0067]), 
wherein the regulated current signal is provided on a line (904) to the variable impedance load (802n, 802p, 814n, 814p, Z) to keep a load voltage on the line (voltage on 904;  ¶ [0063],  ¶ [0067],  ¶ [0071]) substantially matching the voltage reference signal (disclosed below in Chen as Vout;  and herein as VREF), and 
wherein an impedance of the variable impedance load affects the regulated current signal (¶ [0063],  ¶ [0067],  ¶ [0071]); and 
a current loop correction circuit (906) operable to: 
generate a comparison signal (output of 924) based on the voltage reference signal (VREF) and the load voltage ("a sensed regulator node voltage from path 926;"  ¶ [0067]), 
wherein the comparison signal represents the impedance (¶ [0067]), and 
wherein the analog regulation signal is representative of the comparison signal ("[t]he current driver receives an input from a comparator 924 that represents the result from a comparison of a sensed regulator node voltage from path 926 to a reference voltage VREF").  
However, Leibowitz is not used to disclose:
 . . . a voltage reference circuit operable to: 
generate a voltage reference signal; . . . 
Chen discloses, in FIGs. 2-5:
 . . . a voltage reference circuit (2) operable to: 
generate a voltage reference signal (Vout;  ¶ [0016] - ¶ [0022]); . . . 
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ON-CHIP REGULATOR WIIB VARIABLE LOAD COMPENSATION, disclosed by Leibowitz; by incorporating the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; in order to provide a voltage regulator having wide common voltage operating range that completes an operation of boosting voltage by increasing additional switch transistors and error amplifiers, while satisfying the production of a correct regulated output voltage (Chen; Abstract).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the voltage reference signal includes one or more of a direct current (DC) component and one or more oscillating components.  
However, Chen further discloses, in FIGs. 2-5:
wherein the voltage reference signal includes one or more of a direct current (DC) component (Vout;  ¶ [0016] - ¶ [0022]) and one or more oscillating components.  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the voltage reference circuit comprises one or more of: 
a bandgap reference circuit; 
a regulator; 
a divider network; 
an alternating current (AC) generator; and 
a combining circuit.  
However, Chen further discloses, in FIGs. 2-5:
wherein the voltage reference circuit comprises one or more of: 
a bandgap reference circuit; 
a regulator (2;  ¶ [0016] - ¶ [0022]); 
a divider network; 
an alternating current (AC) generator; and 
a combining circuit.  
As to Claim 10:
Leibowitz discloses, in FIGs. 9 and 2A, by way of background:
a drive-sense circuit (906) coupled to a variable impedance load (802n, 802p, 814n, 814p, Z) comprises: . . . 
. . . a regulated voltage source circuit (906) operable to: 
generate a regulated voltage signal (output of current driver P7 to regulator node 904) based on an analog regulation signal (output of 924;  ¶ [0067]), 
wherein the regulated voltage signal is provided on a line (904) to the variable impedance load (802n, 802p, 814n, 814p, Z) to keep a load current (current on 904;  ¶ [0063],  ¶ [0067],  ¶ [0071]) on the line substantially matching the current reference signal (disclosed below in Chen as signals on P2 and P3 producing Vout;  and herein as VREF), and 
wherein an impedance of the variable impedance load affects the regulated voltage signal (¶ [0063],  ¶ [0067],  ¶ [0071]); and 
a voltage loop correction circuit (906) operable to: 
generate a comparison signal (output of 924) based on the current reference signal and the load current ("current driver receives an input from a comparator 924 that represents the result from a comparison;"  ¶ [0067]), 
wherein the comparison signal represents the impedance (¶ [0067]), and 
wherein the analog regulation signal is representative of the comparison signal ("[t]he current driver receives an input from a comparator 924 that represents the result from a comparison of a sensed regulator node voltage from path 926 to a reference voltage VREF").  
However, Leibowitz is not used to disclose:
a current reference circuit operable to: 
generate a current reference signal; 
Chen discloses, in FIGs. 2-5:
 . . . a current reference circuit (2) operable to: 
generate a current reference signal (signal on P2 from "first current source circuit 24" and signal on P3 from "second current source circuit 26" producing Vout;  ¶ [0016] - ¶ [0022]); . . . 
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ON-CHIP REGULATOR WIIB VARIABLE LOAD COMPENSATION, disclosed by Leibowitz; by incorporating the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; in order to provide a voltage regulator having wide common voltage operating range that completes an operation of boosting voltage by increasing additional switch transistors and error amplifiers, while satisfying the production of a correct regulated output voltage (Chen; Abstract).
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 10 above, except for wherein the current reference signal includes one or more of a direct current (DC) component and one or more oscillating components.  
However, Chen further discloses, in FIGs. 2-5:
wherein the current reference signal includes one or more of a direct current (DC) component (signal on P2 from "first current source circuit 24" and signal on P3 from "second current source circuit 26"producing Vout;  ¶ [0016] - ¶ [0022]) and one or more oscillating components.  
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the current reference circuit comprises one or more of: 
a biased dependent current source; 
an independent current source; 
a current mirror; 
an alternating current (AC) generator; and 
a combining circuit.  
However, Chen further discloses, in FIGs. 2-5:
wherein the current reference circuit comprises one or more of: 
a biased dependent current source; 
an independent current source; 
a current mirror ("first current source circuit 24" and "second current source circuit 26"); 
an alternating current (AC) generator; and 
a combining circuit.  
Claims 2, 3, 8, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz and Chen as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2016/0202715 to Petrov.
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the current loop correction circuit further comprises: 
an analog to digital converter circuit operable to produce a digital signal based on the comparison signal, 
wherein the digital signal represents the affect of the impedance on the regulated current signal.  
However, Petrov discloses, in FIG. 4:
wherein the current loop correction circuit further comprises: 
an analog to digital converter circuit (130) operable to produce a digital signal (135) based on the comparison signal (output of 924;  and herein as 125;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]), 
wherein the digital signal represents the affect of the impedance on the regulated current signal (disclosed above in Leibowitz as output of current driver P7 to regulator node 904;  and herein as error voltage 125;  where 135 is the ADC conversion of 125).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ON-CHIP REGULATOR WIIB VARIABLE LOAD COMPENSATION, disclosed by Leibowitz; and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the LOW-NOISE SAMPLED VOLTAGE REGULATOR, disclosed by Petrov; in order to provide a voltage regulator generates a difference signal between a reference and a regulated voltage.  An ADC samples the voltage as a digital stream; converted by a DAC to analog signal(s); driving a current source generating the regulated voltage (Petrov; Abstract).
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
wherein the current loop correction circuit further comprises: 
a digital to analog circuit operable to produce the analog regulation signal based on the digital signal.  
However, However, Petrov further discloses, in FIG. 4:
wherein the current loop correction circuit further comprises: 
a digital to analog circuit (150) operable to produce the analog regulation signal (disclosed above in Leibowitz as output of 924;  and herein as 155) based on the digital signal (135;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the current loop correction circuit comprises: 
an operational amplifier; 
an analog to digital converter; and 
a digital to analog converter.  
However, However, Petrov further discloses, in FIG. 4:
wherein the current loop correction circuit comprises: 
an operational amplifier (110); 
an analog to digital converter (130); and 
a digital to analog converter (150;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ON-CHIP REGULATOR WIIB VARIABLE LOAD COMPENSATION, disclosed by Leibowitz; and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the LOW-NOISE SAMPLED VOLTAGE REGULATOR, disclosed by Petrov; in order to provide a voltage regulator generates a difference signal between a reference and a regulated voltage.  An ADC samples the voltage as a digital stream; converted by a DAC to analog signal(s); driving a current source generating the regulated voltage (Petrov; Abstract).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the voltage loop correction circuit further comprises: 
an analog to digital converter circuit operable to produce a digital signal based on the comparison signal, 
wherein the digital signal represents the affect of the impedance on the regulated voltage signal.  
However, Petrov discloses, in FIG. 4:
wherein the voltage loop correction circuit further comprises: 
an analog to digital converter circuit (130) operable to produce a digital signal (135) based on the comparison signal (output of 924;  and herein as 125;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]), 
wherein the digital signal represents the affect of the impedance on the regulated voltage signal (disclosed above in Leibowitz as output of current driver P7 to regulator node 904;  and herein as error voltage 125;  where 135 is the ADC conversion of 125).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ON-CHIP REGULATOR WIIB VARIABLE LOAD COMPENSATION, disclosed by Leibowitz; and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the LOW-NOISE SAMPLED VOLTAGE REGULATOR, disclosed by Petrov; in order to provide a voltage regulator generates a difference signal between a reference and a regulated voltage.  An ADC samples the voltage as a digital stream; converted by a DAC to analog signal(s); driving a current source generating the regulated voltage (Petrov; Abstract).
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 11 above, except for 
wherein the voltage loop correction circuit further comprises: 
a digital to analog circuit operable to produce the analog regulation signal based on the digital signal.  
However, However, Petrov further discloses, in FIG. 4:
wherein the voltage loop correction circuit further comprises: 
a digital to analog circuit (150) operable to produce the analog regulation signal (disclosed above in Leibowitz as output of 924;  and herein as 155) based on the digital signal (135;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]).  
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the voltage loop correction circuit comprises: 
an operational amplifier; 
an analog to digital converter; and 
a digital to analog converter.  
However, However, Petrov further discloses, in FIG. 4:
wherein the voltage loop correction circuit comprises: 
an operational amplifier (110); 
an analog to digital converter (130); and 
a digital to analog converter (150;  ¶ [0068] - ¶ [0069],  ¶ [0080] - ¶ [0084]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ON-CHIP REGULATOR WIIB VARIABLE LOAD COMPENSATION, disclosed by Leibowitz; and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the LOW-NOISE SAMPLED VOLTAGE REGULATOR, disclosed by Petrov; in order to provide a voltage regulator generates a difference signal between a reference and a regulated voltage.  An ADC samples the voltage as a digital stream; converted by a DAC to analog signal(s); driving a current source generating the regulated voltage (Petrov; Abstract).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz and Chen as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2016/0162002 to Liang et al. (Liang).
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the current loop correction circuit is further operable to: 
when the variable impedance load is exposed to a condition that creates a second impedance of the variable impedance load, generate a second comparison signal that represents the affect of the second impedance on the regulated current signal.  
However, Liang discloses, in FIGs. 1-3 & 5:
wherein the current loop correction circuit is further operable to: 
when the variable impedance load (disclosed above in Leibowitz as 802n, 802p, 814n, 814p, Z;  and herein as 520) is exposed to a condition ("sense event SE") that creates a second impedance of the variable impedance load, generate a second comparison signal (per output SS of 522;  ¶ [0023]) that represents the affect of the second impedance on the regulated current signal (¶ [0023]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ON-CHIP REGULATOR WIIB VARIABLE LOAD COMPENSATION, disclosed by Leibowitz; and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the PORTABLE ELECTRONIC DEVICE AND POWER CONTROL METHOD, disclosed by Liang; in order to provide power management unit, a sense module a first operating voltage from a power management unit provides a first control signal in response to a sense event and recognizes an input event and provides a second control signal when the input event is recognized (Liang; Abstract).
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the voltage loop correction circuit is further operable to: 
when the variable impedance load is exposed to a condition that creates a second impedance of the variable impedance load, generate a second comparison signal that represents the affect of the second impedance on the regulated voltage signal.  
However, Liang discloses, in FIGs. 1-3 & 5:
wherein the voltage loop correction circuit is further operable to: 
when the variable impedance load (disclosed above in Leibowitz as 802n, 802p, 814n, 814p, Z;  and herein as 520) is exposed to a condition ("sense event SE") that creates a second impedance of the variable impedance load, generate a second comparison signal (per output SS of 522;  ¶ [0023]) that represents the affect of the second impedance on the regulated voltage signal (¶ [0023]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ON-CHIP REGULATOR WIIB VARIABLE LOAD COMPENSATION, disclosed by Leibowitz; and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the PORTABLE ELECTRONIC DEVICE AND POWER CONTROL METHOD, disclosed by Liang; in order to provide power management unit, a sense module a first operating voltage from a power management unit provides a first control signal in response to a sense event and recognizes an input event and provides a second control signal when the input event is recognized (Liang; Abstract).
Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz and Chen as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2019/0102037 to Krah.
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for 
wherein the variable impedance load is a touch sensor, 
wherein a first oscillating component of the one or more oscillating components oscillates at a first frequency, and 
wherein the first frequency is utilized to sense a self-touch of the touch sensor.  
However, Krah discloses, in FIGs. 3A-B, 9A-C:
wherein the variable impedance load is a touch sensor (302, 910), 
wherein a first oscillating component (306) of the one or more oscillating components (Vac) oscillates at a first frequency (¶ [0034],  ¶ [0062] - ¶ [0065]), and 
wherein the first frequency is utilized to sense a self-touch of the touch sensor (¶ [0034],  ¶ [0062] - ¶ [0065]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ON-CHIP REGULATOR WIIB VARIABLE LOAD COMPENSATION, disclosed by Leibowitz; and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the MULTL-POWER DOMAIN TOUCH SENSING, disclosed by Krah; in order to provide a touch and/or proximity detection system having components operating in a guard domain and other components operating in an earth or chassis ground domain chassis ground domain and include differential amplifiers and/or ADCs. (Krah; Abstract).
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 6 above, except for 
wherein a second oscillating component of the one or more oscillating components oscillates at a second frequency, and 
wherein the second frequency is utilized to detect a mutual touch of the touch sensor.  
However, Krah further discloses, in FIGs. 3A-B, 9A-C:
wherein a second oscillating component (¶ [0062] - ¶ [0065]) of the one or more oscillating components oscillates at a second frequency (¶ [0062] - ¶ [0065]), and 
wherein the second frequency is utilized to detect a mutual touch of the touch sensor (¶ [0062] - ¶ [0065]).  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 14 above, except for 
wherein the variable impedance load is a touch sensor, 
wherein a first oscillating component of the one or more oscillating components oscillates at a first frequency, and 
wherein the first frequency is utilized to sense a self-touch of the touch sensor.  
However, Krah discloses, in FIGs. 3A-B, 9A-C:
wherein the variable impedance load is a touch sensor (302, 910), 
wherein a first oscillating component (306) of the one or more oscillating components (Vac) oscillates at a first frequency (¶ [0034],  ¶ [0062] - ¶ [0065]), and 
wherein the first frequency is utilized to sense a self-touch of the touch sensor (¶ [0034],  ¶ [0062] - ¶ [0065]).  
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the ON-CHIP REGULATOR WIIB VARIABLE LOAD COMPENSATION, disclosed by Leibowitz; and the VOLTAGE REGULATOR HAVING WIDE COMMON VOLTAGE OPERATING RANGE, disclosed by Chen; by incorporating the MULTL-POWER DOMAIN TOUCH SENSING, disclosed by Krah; in order to provide a touch and/or proximity detection system having components operating in a guard domain and other components operating in an earth or chassis ground domain chassis ground domain and include differential amplifiers and/or ADCs. (Krah; Abstract).
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 15 above, except for 
wherein a second oscillating component of the one or more oscillating components oscillates at a second frequency, and 
wherein the second frequency is utilized to detect a mutual touch of the touch sensor.  
However, Krah further discloses, in FIGs. 3A-B, 9A-C:
wherein a second oscillating component (¶ [0062] - ¶ [0065]) of the one or more oscillating components oscillates at a second frequency (¶ [0062] - ¶ [0065]), and 
wherein the second frequency is utilized to detect a mutual touch of the touch sensor (¶ [0062] - ¶ [0065]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842